

113 HR 3519 RH: Bureau of Consumer Financial Protection Accountability and Transparency Act of 2013
U.S. House of Representatives
2013-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IBUnion Calendar No. 257113th CONGRESS2d SessionH. R. 3519[Report No. 113–347]IN THE HOUSE OF REPRESENTATIVESNovember 18, 2013Mr. Neugebauer introduced the following bill; which was referred to the Committee on Financial ServicesFebruary 6, 2014Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printedStrike out all after the enacting clause and insert the part printed in italicA BILLTo amend the Consumer Financial Protection Act of 2010 to make the Bureau of Consumer Financial Protection an independent agency.1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Accountability and Transparency Act of 2013.2.Making the Bureau an independent agencyThe Consumer Financial Protection Act of 2010 is amended—(1)in section 1011—(A)in subsection (a), by striking in the Federal Reserve System, ; and(B)in subsection (e), by striking , including in cities in which the Federal reserve banks, or branches of such banks, are located,;(2)in section 1012(c), by striking paragraphs (2), (3), (4), and (5); and(3)in section 1014(b), by striking Not fewer than 6 members shall be appointed upon the recommendation of the regional Federal Reserve Bank Presidents, on a rotating basis..3.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 is amended—(1)in subsection (a)—(A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;(B)by striking paragraphs (1), (2), and (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and(D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated;(2)by striking subsections (b) and (c);(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and(4)in subsection (c), as so redesignated—(A)by striking paragraphs (1), (2), and (3) and inserting the following:(1)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title for each of fiscal years 2014 and 2015.; and(B)by redesignating paragraph (4) as paragraph (2).1.Short titleThis Act may be cited as the Bureau of Consumer Financial Protection Accountability and Transparency Act of 2013.2.Making the Bureau an independent agencyThe Consumer Financial Protection Act of 2010 is amended—(1)in section 1011—(A)in subsection (a)—(i)by striking in the Federal Reserve System,; and(ii)by striking Bureau of Consumer Financial Protection and inserting Financial Product Safety Commission; and(B)in subsection (e), by striking , including in cities in which the Federal reserve banks, or branches of such banks, are located,;(2)in section 1012(c), by striking paragraphs (2), (3), (4), and (5); and(3)in section 1014(b), by striking Not fewer than 6 members shall be appointed upon the recommendation of the regional Federal Reserve Bank Presidents, on a rotating basis..3.Bringing the Bureau into the regular appropriations processSection 1017 of the Consumer Financial Protection Act of 2010 is amended—(1)in subsection (a)—(A)by amending the heading of such subsection to read as follows: Budget, financial management, and audit.—;(B)by striking paragraphs (1), (2), and (3);(C)by redesignating paragraphs (4) and (5) as paragraphs (1) and (2), respectively; and(D)by striking subparagraphs (E) and (F) of paragraph (1), as so redesignated;(2)by striking subsections (b) and (c);(3)by redesignating subsections (d) and (e) as subsections (b) and (c), respectively; and(4)in subsection (c), as so redesignated—(A)by striking paragraphs (1), (2), and (3) and inserting the following:(1)Authorization of appropriationsThere are authorized to be appropriated such sums as may be necessary to carry out this title for each of fiscal years 2014 and 2015.; and(B)by redesignating paragraph (4) as paragraph (2).4.Deeming of nameAny reference in a law, regulation, document, paper, or other record of the United States to the Bureau of Consumer Financial Protection shall be deemed a reference to the Financial Product Safety Commission.February 6, 2014Reported with an amendment, committed to the Committee of the Whole House on the State of the Union, and ordered to be printed